      Case 1-19-43516-ess          Doc 66     Filed 06/11/20    Entered 06/11/20 13:51:07




         500 Bausch & Lomb Place
         Rochester, NY 14604                                         P 855-227-5072 F 585-454-0302
                                                                     bkinbox@woodsdefaultservices.com




                                            June 11, 2020
Honorable Elizabeth S. Stong
Conrad B Duberstein US Courthouse
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

Re:             Michael Krichevsky
BK Case Number: 1-19-43516-ess
Property:       4221 Atlantic Avenue, Brooklyn, NY 11224

Dear Honorable Judge Stong:

       Please be advised that David B Wildermuth (dwildermuth@woodsdefaultservices.com)
will be appearing telephonically for our office for the Motion for Relief from Stay which is
scheduled to be heard on June 12, 2020 at 10:30AM. Our office filed the Motion on behalf of the
Secured Creditor, Wells Fargo Bank, N.A. as servicing agent for U.S. Bank National Association,
as Trustee for Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series
2006-F, on March 17, 2020 (ECF 47) for the above property.

        If you have any further questions, please feel free to contact me.

                                          Very truly yours,

                                   WOODS OVIATT GILMAN LLP

                                    /s/ Aleksandra K. Fugate, Esq.

                                     Aleksandra K. Fugate, Esq.


AKF/kph




{8107177: }100047-6
